Exhibit 10.1

Via Federal Express

April 20, 2007

Mr. James Green
1684 Oakcottage Court
Thousand Oaks, CA 91361

Dear Jim:

We are delighted to offer you the position of President and Chief Executive
Officer (CEO) of Analogic Corporation (Analogic). We are excited about the
prospect of your joining Analogic and look forward to your vision and leadership
in guiding our Company to achieve its goals.

The following provides the terms and conditions of your employment offer set
forth in this letter Agreement (the “Agreement”):



1.   Start Date. Your employment will commence on or before May 21, 2007.



2.   Reporting Relationship. You will report to the Board of Directors.



3.   Term. Your initial term of employment will be three years with subsequent
one year renewals unless either party gives notice to terminate at least ninety
(90) days prior to any scheduled expiration date.



4.   Base Salary. Your starting annualized base salary will be $450,000 per
year, with annual reviews at the discretion of the Compensation Committee. The
first review will occur as part of normal year-end Company process for fiscal
year 2008. Salary will be paid periodically in accordance with normal Company
payroll practices.



5.   Annual Performance Bonus. Beginning in fiscal year 2008, you will be
eligible to participate in the Company’s annual bonus program with an initial
target of 65% of your base salary (i.e., $292,500).



  a.   Your bonus for fiscal year 2008 is guaranteed at target (i.e., $292,500).



  b.   Goals for earning additional bonus amounts for fiscal year 2008 and any
portion of your bonus in future years are to be discussed and agreed with the
Compensation Committee and approved by the full Board.

1







6.   Equity Grants. You will be eligible to participate in the Company’s
long-term incentive program, which currently consists of stock options and
performance-based restricted stock. As soon as practicable upon hire you will
receive the following:



  a.   An initial grant of 5,000 shares of performance-based restricted stock
granted as part of the Company’s normal three (3) year performance cycle
beginning as soon as practicable after the start of the next fiscal year;

i. Note that the performance criteria are to be determined and we would expect
your input in determining the appropriate performance metrics and goals.



  ii.   If you are terminated by the Board without Cause (as defined below)
within three (3) years from the date of hire, the performance goals will be
deemed met and pro-rata shares shall vest based on your employment period
completed to date.



  b.   An initial grant of 15,000 time-based stock options, vesting 25% per year
beginning on second anniversary of grant date;



  i.   If you are terminated by the Board without Cause within three (3) years
from the date of hire, 50% of outstanding unvested options will accelerate.



  c.   Other than the terms described above, these and future grants will be
made under the same terms and conditions as other participants; and



  d.   Future grants, including the types of award, may be made from time to
time based on Compensation Committee discretion.



7.   One-Time Equity Grant. You will receive a one-time grant of time-based
stock options and restricted stock as follows:



  a.   35,000 stock options, vesting 25% per year beginning on the second
anniversary of grant date;



  b.   10,000 shares of time-based restricted stock, vesting 25% per year
beginning on second anniversary of grant date; and



  c.   If you are terminated by the Board without Cause within three (3) years
from the date of hire, 100% of your outstanding stock options will immediately
vest and become exercisable and vesting will accelerate on 50% of your
outstanding unvested restricted stock.



8.   Vacation. You will be entitled to accrue up to four (4) weeks of paid
vacation each year of employment plus sick leave on the same basis as all other
executives of the Company in accordance with the terms and conditions of the
vacation and sick leave policies of the Company.



9.   Perquisite Allowance. You will receive an annual perquisite allowance of
$20,000 paid quarterly for use in connection with customary perquisites, such as
a leased automobile and financial planning.



10.   Business Expenses. You will be reimbursed for customary business expenses
incurred in connection with the performance of your duties and activities as CEO
pursuant to the Company’s established policies.



11.   Relocation. You will be eligible for the standard Analogic relocation
policy to assist your move from California to Massachusetts, including:



  a.   Reasonable number of house hunting trips for you and your spouse;



  b.   Temporary housing while transitioning from California;



  c.   Reasonable transportation and shipping costs;



  d.   Closing costs and/or legal fees related to the sale of your current home;
and



  e.   Any imputed income will be grossed up for income tax purposes.



12.   Benefits. You will be eligible to participate in the Company’s standard
benefit program generally applicable to similarly situated executives which
includes medical, dental and life insurance, short and long-term disability
protection and participation the Company’s 401(k) profit sharing plan, with the
following enhancement:



  a.   If the medical options available under the current standard medical
program do not provide for specialist coverage comparable to your current
program, the Company will take efforts to secure appropriate coverage under an
alternative arrangement.

The full range of benefits for you and the family is summarized in the attached
2007 Employee Benefits Summary. Note that the Company reserves the right to
change or amend its benefit plans it offers to employees at any time.



13.   Change-In-Control. You will be eligible for the following
Change-in-Control (CIC) benefits in the event your employment is terminated
without Cause within twenty-four (24) months following a CIC:



  a.   Two (2) times your base salary plus greater of target or three (3) year
average bonus;



  b.   Pro-rata bonus, greater of target or actual to the extent determinable,
for year of termination;



  c.   Benefit continuation for twenty-four (24) months;



  d.   Equity acceleration; and



  e.   If excise taxes are imposed, you will be eligible for a modified gross up
only if over safe harbor by greater of $50,000 or 10%, otherwise best after tax
position of cut back or taxed with no cut back.



14.   General Severance. You will also be eligible for the following severance
benefits in the event your employment is terminated by the Company without Cause
and unrelated to a CIC



  a.   Twelve (12) months salary continuation plus a lump sum payment equal to
your target bonus



  b.   Equity treatment as described in Sections 6 and 7 above



15.   Restrictive Covenants. Severance payments will be conditioned on your
signing of a general waiver and release of claims, and your agreement not to
compete against the interests of the Company, or solicit employees or customers
for the severance period, and not disparage the Company nor disclose trade
secrets or confidential information.



16.   Prior Agreements. You represent and warrant that you are not bound by any
agreement with a previous employer or other party that you would breach by
accepting employment with the Company or performing your duties as an employee
of the Company. You further represent and warrant that, in the performance of
your duties with the Company, you will not utilize or disclose any confidential
information in breach of an agreement with a previous employer or any other
party.



17.   Nature of Employment. Your employment with the Company is on an “at-will”
basis, meaning that either you or the Company may terminate the employment
relationship at any time, for any reason, with or without Cause and with or
without notice, subject to the severance and acceleration provisions described
above. As used in this Agreement, “Cause” means (a) any intentional, dishonest,
illegal, or insubordinate conduct which is materially injurious to Analogic or
any of its subsidiaries or which results in an improper substantial personal
benefit, (b) breach of any provision of any employment, nondisclosure,
non-competition, or similar agreement to which you are a party or by which you
are bound, (c) nonperformance or gross dereliction of duty, (d) conviction of a
felony, or (e) commission of an action involving moral turpitude.



18.   Final Agreement. This Agreement sets forth the terms of your service with
the Company and supersedes any prior representations or agreements, whether
written or oral. This Agreement shall be deemed to have been entered into and
shall be construed and enforced in accordance with the laws of the Commonwealth
of Massachusetts.

As has been previously communicated to you, and due to the nature of some of the
work at Analogic, it would be necessary to pass a drug test for certain illicit
substances, pass a background check, which includes credit and court records,
and I-9 proof of U.S. employment eligibility. Also you should know that you will
need to apply for a security clearance.

We hope that you find the aforementioned terms acceptable. Please confirm your
agreement to accept this position by signing and returning one copy of this
letter to us by May 4, 2007.

Jim, we are confident that you will make a significant contribution to Analogic
and will successfully lead us in the future direction of the Company.

2

Thank you and we enthusiastically look forward to working with you in your new
role at Analogic.



    Sincerely,



    Analogic Corporation



    /s/ Bruce W. Steinhauer



    Bruce W. Steinhauer



    Chairman, Nominating and Corporate Governance Committee



    Accepted and agreed to on this 1st day of May 2007.



    /s/ James Green



    Mr. James Green

3